DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “54”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3a.	Claims 1 and 7 recite the limitation "said engagement arms" in line 10 .  There is insufficient antecedent basis for this limitation in the claim.

3b.	Claims 1 and 7 recite the limitation "said clamping wings" in lines 15-16 .  There is insufficient antecedent basis for this limitation in the claim.

3c.	Claims 1 and 7 recite the limitation "said rotatable mounting wing" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 8, also recites the limitations “said rotatable mounting wings” in lines 7-8.    An appropriate correction is required.
For consistency purpose, please replace “rotatable mounting wings” with “engageable mounting wings”.

3d.	Claim 2 recites the limitation "said neck" in line 12 .  There is insufficient antecedent basis for this limitation in the claim.


3e.	Claims 1 and 7 recite the limitation "may be" in line 22 which renders the claim unclear as to whether or not certain limitation following such indefinite language are intended to be a part of the claimed subject matter. Replacing "may be" with a positive language such as "is/are" or an appropriate correction is required.

3f.	Claims 1 and 7 recites the limitation "a flexibly deformable arm" in line 24 which is not described in specification.  Examiner could not find any reference number in drawings corresponding to “a flexibly deformable arm”.  Claims 1 and 7 also discloses “a positioning arm” (line 23).  Examiner is not clear if “a positioning arm” is same or different from “a flexibly deformable arm”.
	Claims 5 and 11 also discloses the limitation “flexibly deformable arm”.  An appropriate correction is required.

3g.	Claims 2 and 8 recite the limitation "may be" in line 8 which renders the claim unclear as to whether or not certain limitation following such indefinite language are intended to be a part of the claimed subject matter. Replacing "may be" with a positive language such as "is/are" or an appropriate correction is required.

3h.	Claims 2-6 and 8-13 are rejected as being inherit the rejections of claims 1 and 7 above.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/Primary Examiner, Art Unit 2872